DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges the following data:
Parent Data
16904141, filed 06/17/2020 Claims Priority from Provisional Application 62862957, filed 06/18/2019.
Information Disclosure statements
The information disclosure statements (IDS) were submitted and filed on 10/07/2020, 01/03/2022 and 02/24/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sadakane et al (US 2018/0348516) in view of Ek (US 2013/0258213).
Regarding claim 1, Sadakane et al discloses windshield (fig. 3 item 20, windshield) for a vehicle (windshield 20 for a vehicle, [0036]-[0040], [0055]-[0058]), the windshield comprising (windshield 20 comprising, [0036]-[0040], [0055]-[0058]): 
a first glass layer (fig. 3 item 210, first glass plate); 
a second glass layer (fig. 3 item 220, second glass plate); 
a first plastic interlayer (fig. 3 item 230, interlayer) between the first glass layer and the second glass layer (interlayer 230 is a thermoplastic resin between the first glass plate 210 and the second glass plate 220, [0036]-[0040], [0055]-[0058]); and 
Sadakane et al does not specifically disclose concept of electronic display between the first glass layer and the plastic layer, the electronic display configured to display at least one image.
However, Ek specifically teaches concept of electronic display between the first glass layer and the plastic layer, the electronic display configured to display at least one image (fig. 1, system electronic display 12 displays image between the glass layer 14 and the projecting layer 16; where the projecting layer 16 is a plastic film, [0020]-[0023])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sadakane et al with concept of electronic display between the first glass layer and the plastic layer, the electronic display configured to display at least one image of Ek.  One of ordinary skill in the art would have been motivated to make this modification in order to improving display displaying images, (Ek, [0002])

Regarding claim 2, Sadakane et al discloses windshield (fig. 3 item 20, windshield), wherein the electronic display is a light-emitting diode (LED) screen (light beam 12a emitted from the light source 10 of HUD enters an interior from the interior surface 21 of the front windshield 20 of the vehicle, [0026]-[0027).

Regarding claim 3, Sadakane et al discloses windshield (fig. 3 item 20, windshield), 
Sadakane et al does not specifically disclose concept of wherein the electronic display is a liquid crystal display (LCD) screen.
However, Ek specifically teaches concept of wherein the electronic display is a liquid crystal display (LCD) screen (electronic display is a liquid crystal display (LCD) screen, [0017]-[0019]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sadakane et al with concept of wherein the electronic display is a liquid crystal display (LCD) screen of Ek.  One of ordinary skill in the art would have been motivated to make this modification in order to improving display displaying images, (Ek, [0002])

Regarding claim 4, Sadakane et al discloses windshield (fig. 3 item 20, windshield), further comprising: 
a second plastic interlayer between the electronic display and the second glass layer (at least one of the second plasticized bonding interlayer 230 from the plurality of plasticized bonding interlayer 230 between the windshield 20 and second glass plate 220, [0034]-[0040], [0055]-[0058]).

Regarding claim 5, Sadakane et al discloses vehicle that includes the windshield (fig. 3 item 20, vehicle that includes the windshield, [0034]-[0040], [0055]-[0058]), further comprising: 
a battery to provide electrical power to the vehicle (power generation to provide vehicle with power, [0055]-[0058], [0068]); and 
circuitry that electrically connects the electronic display to the battery (power generation powers electronic windshield, [0055]-[0058], [0068]).

Regarding claim 6, Sadakane et al discloses windshield (fig. 3 item 20, windshield), further comprising: 
Sadakane et al does not specifically disclose concept of controller in communication with the electronic display, the controller configured to receive the at least one image to be displayed on the electronic display and instruct the electronic display to display the at least one image.
However, Ek specifically teaches concept of controller in communication with the electronic display, the controller configured to receive the at least one image to be displayed on the electronic display and instruct the electronic display to display the at least one image. (controller receives image display instruction to control display to display image, [0020]-[0023])


Regarding claim 7, Sadakane et al discloses windshield (fig. 3 item 20, windshield), further comprising: 
Sadakane et al does not specifically disclose concept of memory module in communication with the controller, the memory module configured to store the at least one image to be displayed on the electronic display.
However, Ek specifically teaches concept of memory module in communication with the controller, the memory module configured to store the at least one image to be displayed on the electronic display (controller which includes a memory receives image display instruction to control display to display image, [0020]-[0023]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sadakane et al with concept of memory module in communication with the controller, the memory module configured to store the at least one image to be displayed on the electronic display of Ek.  One of ordinary skill in the art would have been motivated to make this modification in order to improving display displaying images, (Ek, [0002])

Regarding claim 13, Sadakane et al discloses windshield (fig. 3 item 20, windshield), 
Sadakane et al does not specifically disclose concept of wherein the at least one image to be displayed on the electronic display is one of the following: 
an advertisement, a company logo, a personal message of an owner of a vehicle that includes the windshield, and a personal image of the owner of the vehicle.
However, Ek specifically teaches concept of wherein the at least one image to be displayed on the electronic display is one of the following (fig. 1, system electronic display 12 displays image between the glass layer 14 and the projecting layer 16; where the projecting layer 16 is a plastic film, [0020]-[0023]): 
an advertisement, a company logo, a personal message of an owner of a vehicle that includes the windshield, and a personal image of the owner of the vehicle (fig. 1, system electronic display 12 displays user image (personal image) between the glass layer 14 and the projecting layer 16; where the projecting layer 16 is a plastic film, [0020]-[0023])
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sadakane et al with concept of wherein the at least one image to be displayed on the electronic display is one of the following: an advertisement, a company logo, a personal message of an owner of a vehicle that includes the windshield, and a personal image of the owner of the vehicle of Ek.  One of ordinary skill in the art would have been motivated to make this modification in order to improving display displaying images, (Ek, [0002])

Regarding claim 14, Sadakane et al discloses windshield (fig. 3 item 20, windshield), 
Sadakane et al does not specifically disclose concept of wherein the electronic display has an area that is more than fifty percent of an area of the first glass layer.
However, Ek specifically teaches concept of wherein the electronic display has an area that is more than fifty percent of an area of the first glass layer (display area is 50% bigger than the area of first glass layer 14, [0020]-[0023]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sadakane et al with concept of wherein the electronic display has an area that is more than fifty percent of an area of the first glass layer of Ek.  One of ordinary skill in the art would have been motivated to make this modification in order to improving display displaying images, (Ek, [0002])

Regarding claim 15, Sadakane et al discloses windshield (fig. 3 item 20, windshield), wherein the first glass layer and the second glass layer are commercial grade hardened glass that meet automotive safety standards (first glass plate 210 and the second glass plate 220 are commercial grade hardened glass that meet automotive safety standards, [0036]-[0040], [0055]-[0058]).

Regarding claim 16, Sadakane et al discloses windshield (fig. 3 item 20, windshield), 

However, Ek specifically teaches concept of wherein the electronic display is configured to display the at least one image towards an outer side of the windshield (controller receives image display instruction to control display to display image, [0020]-[0023]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sadakane et al with concept of wherein the electronic display is configured to display the at least one image towards an outer side of the windshield of Ek.  One of ordinary skill in the art would have been motivated to make this modification in order to improving display displaying images, (Ek, [0002])

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sadakane et al (US 2018/0348516) in view of Ek (US 2013/0258213) and further in view of Proano (US 2019/0166585)
Regarding claim 8, Sadakane et al discloses windshield (fig. 3 item 20, windshield), further comprising: 
Sadakane et al and Ek do not specifically disclose concept of an antenna in communication with the controller, the antenna having wireless communication capabilities and configured to receive a wireless communication of the at least one image and transmit the at least one image to the controller.
 an antenna in communication with the controller, the antenna having wireless communication capabilities and configured to receive a wireless communication of the at least one image and transmit the at least one image to the controller (antenna communicates wirelessly to receive image and transmit the at least one image to the controller, [0020]-[0021], [0025], [0035]-[0040], [0051]-[0054]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sadakane et al with concept of controller in communication with the electronic display, the controller configured to receive the at least one image to be displayed on the electronic display and instruct the electronic display to display the at least one image of Ek and concept of an antenna in communication with the controller, the antenna having wireless communication capabilities and configured to receive a wireless communication of the at least one image and transmit the at least one image to the controller of Proano.  One of ordinary skill in the art would have been motivated to make this modification in order to improve wireless communication function, (Proano, [0004])

Regarding claim 9, Sadakane et al discloses windshield (fig. 3 item 20, windshield), 
Sadakane et al and Ek do not specifically disclose concept of wherein the wireless communication is Wi-Fi networking.
 wherein the wireless communication is Wi-Fi networking (wireless communication is Wi-Fi networking, [0025]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sadakane et al with concept of controller in communication with the electronic display, the controller configured to receive the at least one image to be displayed on the electronic display and instruct the electronic display to display the at least one image of Ek and concept of wherein the wireless communication is Wi-Fi networking of Proano.  One of ordinary skill in the art would have been motivated to make this modification in order to improve wireless communication function, (Proano, [0004])

Regarding claim 10, Sadakane et al discloses windshield (fig. 3 item 20, windshield), 
Sadakane et al and Ek do not specifically disclose concept of wherein the wireless communication uses short-wavelength ultrahigh frequency (UHF) radio waves.
However, Proano specifically teaches concept of wherein the wireless communication uses short-wavelength ultrahigh frequency (UHF) radio waves (UHF radio waves is used for wireless communication, [0016]-[0017], [0020]-[0021]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sadakane et al with concept of controller in communication with the electronic display, the controller configured to receive the at least one image to be displayed on the electronic display and instruct the electronic 

Regarding claim 11, Sadakane et al discloses windshield (fig. 3 item 20, windshield), 
Sadakane et al and Ek do not specifically disclose concept of wherein the wireless communication is with a cellular telephone that includes an exchange application that transmits information to the antenna with the information being the at least one image.
However, Proano specifically teaches concept of wherein the wireless communication is with a cellular telephone that includes an exchange application that transmits information to the antenna with the information being the at least one image (wireless communication is with a smartphone that includes an exchange application that transmits information to the antenna with the information being at least one image, [0022]-[0023], [0033]-[0034], [0040]-[0041], [0051]-[0054]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sadakane et al with concept of controller in communication with the electronic display, the controller configured to receive the at least one image to be displayed on the electronic display and instruct the electronic display to display the at least one image of Ek and concept of wherein the wireless communication is with a cellular telephone that includes an exchange application that 

Regarding claim 12, Sadakane et al discloses windshield (fig. 3 item 20, windshield), 
Sadakane et al and Ek do not specifically disclose concept of wherein the antenna transmits information to an exchange application with an online marketplace, the information being transmitted is at least one of the following: 
a duration of the display of the at least one image, time of day the at least one image was displayed, a location of the windshield during the display of the at least one image, and confirmation that the at least one image was displayed by the electronic display.
However, Proano specifically teaches concept of wherein the antenna transmits information to an exchange application with an online marketplace, the information being transmitted is at least one of the following (antenna communicates wirelessly to receive image and transmit the at least one image to exchange application with an online marketplace, the information being transmitted is at least one of the following, [0020]-[0021], [0025], [0035]-[0040], [0051]-[0054]): 
a duration of the display of the at least one image, time of day the at least one image was displayed, a location of the windshield during the display of the at least one image, and confirmation that the at least one image was displayed by the electronic display (time interval for displaying image, at a specific day, place of the windshield during the display of the at least one image, and confirmation that the at least one image was displayed by the electronic display, [0020]-[0021], [0025], [0035]-[0040], [0051]-[0054]).
At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified system of Sadakane et al with concept of controller in communication with the electronic display, the controller configured to receive the at least one image to be displayed on the electronic display and instruct the electronic display to display the at least one image of Ek and concept of wherein the antenna transmits information to an exchange application with an online marketplace, the information being transmitted is at least one of the following: a duration of the display of the at least one image, time of day the at least one image was displayed, a location of the windshield during the display of the at least one image, and confirmation that the at least one image was displayed by the electronic display of Proano.  One of ordinary skill in the art would have been motivated to make this modification in order to improve wireless communication function, (Proano, [0004])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	 
/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677